Citation Nr: 1709508	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-27 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from September 1965 to January 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Louisville, Kentucky, Regional Office (RO). In April 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issue of service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have prostate cancer and benign prostatic hyperplasia (BPH) did not originate during service and was not caused by any in-service event, injury, disease, or disorder.

3.  The Veteran is presumed sound on service entrance as to any lumbar spine disorder.

4.  The Veteran's lumbar spine arthritis did not manifest to a compensable degree within one year of service separation.

5.  The Veteran's lumbar spine degenerative joint disease (DJD) and degenerative disc disease (DDD) did not originate during service and was not caused by any in-service event, injury, disease, or disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for BPH have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

2.  The criteria for service connection for lumbar spine DDD and DJD have not been met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a March 2011 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The March 2011 notice was issued to the Veteran prior to the August 2011 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Prostate Disorder

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and prostate cancer becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

Although the law presumes that veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, were exposed to herbicides, the presumption does not apply to the Veteran because he served in Thailand. 38 C.F.R. § 3.307(a)(6)(iii). 

Regardless of his posting, however, the Veteran is not diagnosed with any prostate malignancy and there is no competent evidence that his BPH was caused by military service. The Veteran is not medically qualified to express an opinion as to the cause of BPH, there is no evidence of any in-service treatment for BPH, nor has the Veteran alleged any in-service prostate disability, injury, or disease. As there is no evidence of any in-service prostate disorder, injury, event, or disease, service connection is not warranted and the claim is denied.

B.  Lumbar Spine Disorder

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The provisions of 38 C.F.R. § 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry. The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable (obvious or manifest) evidence that the veteran's disability was both preexisting and not aggravated (i.e. increased in severity beyond its natural progression) by service. If this burden is met, then the veteran is not entitled to service connection benefits. However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The report of the Veteran's July 1965 physical examination for service entrance indicates that the Veteran's spine was normal. No lumbar spine disorder was noted. Although the Veteran stated on his report of medical history completed at that time that he hurt his back in a car accident. The examiner provided a history of a back sprain in 1964, but did not indicate that the Veteran had a disability at the time of service entrance. Therefore, the presumption of soundness attaches. 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 304(b).  

Next, it is necessary to determine if the presumption of soundness is rebutted. The Board finds that there is no clear and unmistakable evidence (obvious and manifest) that the Veteran's lumbar spine disorder both preexisted and was not aggravated by service. Indeed, at the Veteran's Board hearing, he testified that he had did not recall even being treated by a doctor following the car accident. Therefore, there is no clear and unmistakable evidence that the Veteran's lumbar spine disorder preexisted service and the Board concludes that the presumption of soundness has not been rebutted. Wagner, 307 F.3d at 1096. The claim is therefore one for service connection. Id.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

The Veteran has current diagnoses of DDD and DJD of the lumbar spine. There is no evidence of any in-service injury, disorder, or treatment, however. At his January 1969 physical examination for service separation, the Veteran's spine was normal and he reported no recurrent back pain on his report of medical history at that time. At the Veteran's April 2012 VA spine examination, on his September 2012 VA Form 9, and at his April 2016 Board hearing, the Veteran reported in-service back pain as a result of working as an aircraft mechanic. There is no evidence, however, that he had anything more than pain, that he was treated for any disability or pain, or that he was diagnosed with any disorder while in service.

There is also no evidence that the Veteran's lumbar spine arthritis manifested to a compensable degree within one year of service separation. A June 1996 private lumbar spine magnetic resonance imaging (MRI) study was normal. The Veteran separated from service in January 1969. Therefore, there is no evidence of lumbar spine arthritis within one year of service separation.

As there is no evidence that the Veteran's lumbar spine arthritis manifested to a compensable degree within one year of service separation or that he had any in-service lumbar spine disorder or injury, service connection is not warranted and the claim is denied.


ORDER

Service connection for BPH is denied.

Service connection for lumbar spine DDD and DJD is denied.


REMAND

Remand of the issue of service connection for a bilateral knee disability is necessary to obtain a new medical opinion. The opinion provided in the report of the Veteran's September 2015 VA knee examination is inadequate as it does not appear the examiner was familiar with the Veteran's history of in-service knee complaints.

The case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the September 2015 VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA knee examination to obtain an opinion as to the nature and etiology of his bilateral knee disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's left and/or right knee disability originated in service or was caused by any in-service event, injury, disorder, or disease.

b.  whether the Veteran's left and/or right knee arthritis manifested to a compensable degree within one year of separation from service.

The examiner's attention is drawn to the following:

*July 1965 report of medical history at service entrance where the Veteran reported leg cramps and the examiner noted cramps with exertion. VBMS Entry 3/15/11, p. 14-15.

*July 1965 physical examination for service entrance where the Veteran's lower extremities were normal. VBMS Entry 3/15/11, p. 45-47.

*Service treatment records indicating October and November 1967 in-service knee complaints. VBMS Entry 3/15/11, p. 8, 12 and VBMS Entry 6/20/16, p. 1, 2, 3, 5.

*January 1969 report of medical history at service separation where the Veteran reported "trick" or locked knee and leg cramps and where the examiner noted "Cramps in legs during a period of about one year while overseas-x-rays have been negative." VBMS Entry 3/15/11, p. 11-13.

*January 1969 physical examination for service separation indicating that the Veteran's lower extremities were normal. VBMS Entry 3/15/11, p. 7-8.

*October 1998 private treatment for the left knee. VBMS Entry 6/20/16 (fourth), p. 34.

*August 1999 private treatment for the left knee. VBMS Entry 6/20/16 (fourth), p. 32.

*March 2008 private treatment record stating prior medical history of left knee surgery. VBMS Entry 5/17/12, p. 87.

*November 2015 private left knee treatment. VBMS Entry 6/20/16 (first), p. 19-21.

*April 2016 Board hearing testimony.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


